Case 1:18-cv-00613-TWP-TAB Document 38 Filed 05/15/19 Page 1 of 2 PageID #: 226



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 GARY W. BROOKS,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-00613-TWP-TAB
                                                       )
 CITY OF CARMEL Acting by and Through its              )
 Legal Department,                                     )
 DOUGLAS C. HANEY,                                     )
                                                       )
                               Defendants.             )

                                       SCHEDULING ORDER

        This matter has been reassigned to District Judge Tanya Walton Pratt. Having approved

 the Case Management Plan as submitted, the Court hereby sets the final pretrial conference on

 December 31, 2019 at 2:00 p.m. in Room 330, and the jury trial to begin on January 27, 2020 at

 9:00 a.m. in Courtroom 344, Birch Bayh Federal Building and United States Courthouse, 46 East

 Ohio Street, Indianapolis, Indiana. The final pretrial conference is for attorneys only. At the final

 pretrial conference, Counsel shall be prepared to discuss the status of the action, including all

 matters requiring completion prior to trial.      Counsel shall review the Court’s Courtroom

 Procedures and Trial Practice.

        IT IS SO ORDERED.

        Date:    5/15/2019
Case 1:18-cv-00613-TWP-TAB Document 38 Filed 05/15/19 Page 2 of 2 PageID #: 227




 Distribution:

 Paul Thomas Belch
 TRAVELERS STAFF COUNSEL
 pbelch@travelers.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Jeffrey S. McQuary
 BROWN TOMPKINS LORY
 jmcquary@btlmlaw.com
